Citation Nr: 1206622	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-22 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to additional compensation benefits for his dependent grandchildren, N.N. and C.N.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1958 to June 1967 and November 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in New York, New York.  

In his substantive appeal (VA Form 9), the Veteran requested a hearing before the Board in Washington D.C.  A November 2011 letter informed the Veteran about the date and location for his scheduled hearing.  He failed to appear for the scheduled hearing and has not requested another hearing.  His hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2011).


FINDING OF FACT

The Veteran has not legally adopted his grandchildren, N.N. and C.N. and there is no basis in law to consider them dependents for purposes of additional compensation benefits. 


CONCLUSION OF LAW

The Veteran's grandchildren, N.N. and C.N., are not dependents for purposes of additional compensation benefit.  38 U.S.C.A. §§ 101(4), 1115, 1134, 1135 (West 2002); 38 C.F.R. § 3.57 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The VCAA does not apply where the facts are not in dispute, and the issue presented is solely one of statutory interpretation or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this appeal.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the legal status of the claimed dependents.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004). 

The facts are as follows.  In VA Form 21-686C received July 2007, the Veteran declared that he had "custody" of two grandchildren born and abandoned by his daughter and their father.  The children are C.N., born in April 1997 and N.N., born in December 1998.  

A June 2007 document from the Family Court of the State of New York shows that the Veteran and his spouse were granted custody of C.N. and N.N.  

The Veteran also submitted a July 2007 letter from the grandchildren's elementary school.  It showed that C.N. and N.N. were full time students and that the school recognized the Veteran and his spouse as having permanent legal custody of them.    

The law allows for additional compensation in the case of a veteran whose disabilities are rated 30 percent or more, and who has dependent children.  38 U.S.C.A. § 1115.  The Veteran's service connected disabilities have been evaluated as 80 percent disabling since June 10, 1999.

The term "child" is defined, for purposes of VA benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57 (2011).

The Veteran acknowledges that C.N. and N.N. are not his natural children, but are his grandchildren.  He points out that he has custody of C.N. and N.N. and contends that their relationship to him is equivalent to being adopted or step-children. 

In an April 2008 statement, the Veteran asserted that equitable considerations warranted recognition of dependent status for his two grandchildren.  He stated that he had full responsibility for C.N. and N.N.  He did not receive any financial support to assist in caring for them.  He noted that a Veteran who marries a non-Veteran with dependent children was able to receive dependent benefits.  

In his July 2009 substantive appeal, he again reported that he had full custody of his grandchildren.  He asserted that his legal responsibilities to C.N. and N.N. as their custodian were equivalent to a step-parent.  

The term "adopted child" is defined by VA as a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized by law to so act, unless and until such agreement is terminated unless the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  The term includes, as of the date of death of a veteran, such a child who (1) was living in the veteran's household at the time of the veteran's death, and (2) was adopted by the veteran's spouse under a decree issued within two years after August 25, 1959, or the veteran's death, whichever is later, and (3) was not receiving from an individual other than the veteran or the veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support.  38 C.F.R. § 3.57(c).

The Veteran does not assert that he has adopted his grandchildren pursuant to a decree of adoption, an interlocutory decree, or an adoption agreement.  The law is clear that, absent a legal adoption, C.N. and N.N. may not be considered his dependent children for purposes of additional VA benefit payments.  38 U.S.C.A. § 1115, 1134, 1135; 38 C.F.R. § 3.57 (2011).  

The Board has considered the Veteran's equitable contentions.  There is no provision in the law or regulations for making payments for those who fall outside of the definition of eligible dependents.  While the Veteran has custody of his grandchildren, and apparently treats them as he would if they were adopted or his step children; the law and regulations do not permit additional compensation unless there is an actual step-child or adoption.  The Board is bound by the statutory scheme created by Congress, and is not permitted to award payments other than as authorized by Congress.  See Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.").  

Accordingly, the Board must find that the Veteran has not legally adopted his grandchildren, and there is no basis in law in which to consider them dependents for purposes of additional benefit payments.  The claim, therefore, must be denied. 


ORDER

Entitlement to additional compensation benefits for dependent grandchildren, C.N. and N.N., is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


